VERBAL AGREEMENT Dated July 20, 2016 This Verbal Agreement (“Agreement”) is made between Jose Galarza, president and treasurer of Kalmin Corp. (“President”) and Kalmin Corp. (“Company”). This Agreement is witness therefore that President has agreed to loan the Company needed funds, in the amount not more than $25,000 US (“Loan”), which is necessary for the Form S-1 registration process of the Company. In case if the Company needs more then the Loan, it has to be certified by written agreement. The Loan is unsecured and does not bear any interest. The Loan does not have the repayment date and other provisions. /s/ Jose Galarza Jose Galarza
